PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rajan, Yohan
Application No. 16/650,541
Filed: 25 Mar 2020
For: METHOD AND DEVICE FOR SURFACING PHYSICAL ENVIRONMENT INTERACTIONS DURING SIMULATED REALITY SESSIONS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition, filed October 26, 2020, which is being treated as a petition under 37 CFR 1.182 to invalidate an assignment previously recorded against the above-identified application.  In particular, the petitioner requests that the document recorded on March 27, 2020 be expunged.

The petition is dismissed.  This is not a final agency action.

As discussed in section 323.01(d) of the Manual of Patent Examining Procedure (MPEP), petitions to correct, modify or "expunge" assignment records are rarely granted.  Such petitions are granted only if the petitioner can prove that:

(A)    the normal corrective procedures outlined in MPEP § 323.01(a) through §
323.01(c) will not provide the petitioner with adequate relief; and
(B)    the integrity of the assignment records will not be affected by granting the petition.

Petitioner has not proven either item A or B.  Although the petition does explain that the procedures outlined in MPEP § 323.01(a) through § 323.01(c) do not provide adequate relief and that expungement will not affect the integrity of the assignment records, these explanations are not persuasive.

In regard to item A, applicants assert that the corrective procedures outlined in MPEP § 323.01(a) through § 323.01(c) will not provide adequate relief.  However, these corrective procedures are not limited to only typographical errors or errors that are small in degree.

Furthermore, in regard to item B, applicants contend that the integrity of the assignment records will not be affected by the desired expungement since the information in the document to be expunged was recorded again.  However, the removal of a document in its entirety, as requested, will affect the assignment records in that a competent authority will be unable to review the entire record.  

35 U.S.C. § 261 provides the USPTO with only the limited authority to maintain the assignment records, and does not grant the USPTO with the authority to remove documents.

As background, the USPTO simply acts in a ministerial capacity in recording documents that have been submitted for recordation.  See 35 USC 261 and 37 CFR 3.11.  However, the recording of a document pursuant to 37 CFR 3.11 is not a determination by the USPTO of the validity of the document per se or the effect that document has on the title to a patent or application.  See 37 CFR 3.54.   Moreover, it is USPTO policy to maintain a complete history of claimed interests in a given property, and, as such, a recorded assignment document will be retained, even if it is subsequently found to be invalid.  In re Raney, 24 USPQ2d 1713 (Comm’r Pat. 1992).

Here, petitioner seeks an extraordinary remedy, properly addressed under 37 CFR 1.182.  The USPTO will not normally resort to an extraordinary remedy under 37 CFR 1.182 if the rules of practice and the procedures before the USPTO already provide an avenue for the requested relief.  See Cantello v. Rasmussen, 220 USPQ 664, (Comm’r Pats. 1982).

As set forth in MPEP 323, an error in a recorded assignment is not corrected by invalidating the previous document, but by simply submitting a “corrective document” that explains the nature of the recorded document so as to clarify the assignment records.  “Corrective documents” are not limited to assignments, but include any documents affecting title to a patent or application.  See MPEP § 313.  This would include an explanation of the recorded document so as to clarify the assignment records.  The “corrective document” must include 1) a copy of the original assignment document with the corrections made therein.  The corrections must be initialed and dated by the party conveying the interest; and 2) a new Recordation Form Cover Sheet (form PTO-1595).   The new recordation form cover sheet must identify the submission as a “corrective document” submission and indicate the reel and frame number where the incorrectly recorded assignment document appears. The person signing the new recordation form cover sheet must state that the information provided on the new cover sheet is true and correct and that any copy submitted is a true copy of the original document. The original cover sheet should be submitted with the corrective document. The corrective document will be recorded and given a new reel and frame number and recording date. The recording fee set forth in 37 CFR 1.21(h) is required for each patent application and patent against which the corrective document is being recorded. See MPEP § 302.06.  

Therefore, the rules of practice and the procedures before the USPTO provide an avenue for the requested relief without relying upon extraordinary measures.  As a request for the Office to invalidate an assignment is both extraordinary and contrary to USPTO policy, this petition must be dismissed.

In addition, a petition to expunge assignment documents is properly addressed under 37 CFR 1.182, which requires a fee of $420.00.  Accordingly, $420.00 has been charged to the Deposit Account given in the petition, as authorized.

Telephone inquiries concerning this communication should be directed to the undersigned at (571)272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions